Citation Nr: 0812480	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  07-12 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois




THE ISSUES


1.  Whether new and material evidence had been received to 
reopen the claim of service connection for bilateral hearing 
loss and, if so, entitlement to service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus. 




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1951 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 RO rating decision.  

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claim, because the issues go to the 
Board's jurisdiction to reach and adjudicate the underlying 
claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The veteran testified before the undersigned Veterans Law 
Judge at the RO in September 2007. 

At the hearing the undersigned Veterans Law Judge granted a 
motion of the representative for advancement of the appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).  

At the Board hearing the veteran submitted additional 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  

The claim of service connection for tinnitus is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The evidence added to the record is not cumulative or 
redundant of evidence previously of record and raises a 
reasonable possibility of substantiating the veteran's claim 
of service connection for a hearing loss.  

3.  The currently demonstrated bilateral sensorineural 
hearing loss is shown as likely as not to be due to the 
exposure to acoustic trauma during the veteran's period of 
active service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156 (2007).  

2.  By extending the benefit of the doubt to the veteran, his 
bilateral sensorineural hearing loss disability is due 
disease or injury that was incurred in active service.  38 
U.S.C.A. § 1110, 1131, 5.107, 7104 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

To the extent that the action taken hereinbelow is fully 
favorable to the veteran, the Board finds that all 
notification and development action needed to render a fair 
decision on this aspect of the appeal has been accomplished.  



II. Analysis of Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  

The veteran submitted a claim of service connection for 
bilateral hearing loss in June 1999.  The RO issued rating 
decisions in December 1999 and May 2001 that denied service 
connection for bilateral hearing loss.  The veteran did not 
file a timely Notice of Disagreement.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed a petition to reopen his claim for service 
connection for bilateral hearing loss in March 2005.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The additional evidence recently associated with the file 
consists of an August 2005 VA examination, a March 2005 
private physician examination, and his hearing testimony.  

This evidence is "new" in that it was not previously of 
record.  The VA and his private physician's examination 
reports stated that the veteran had a diagnosis of bilateral 
hearing loss and therefore, the Board finds hat that the 
newly submitted evidence is material.  

The Board also notes that evidence received subsequent to a 
final decision is considered credible for the purpose of 
reopening the veteran's claim, unless it is inherently false 
or untrue, or is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.  

In addition, the Board now finds the evidentiary record to be 
in relative equipoise in showing that the current bilateral 
sensorineural hearing loss disability is as likely as not due 
to the veteran's documented exposure to excessive noise 
levels during the Korean Conflict.  By extending the benefit 
of the doubt to the veteran, service connection is warranted.  



ORDER

As new and material evidence to reopen the claim of service 
connection for bilateral hearing loss has been received, the 
appeal to this extent is allowed.  

Service connection for a bilateral sensorineural hearing loss 
is granted.  



REMAND

The veteran testified that, as a result of in-service noise 
exposure, he currently suffers from a hearing problems and 
tinnitus.  During service, he reliably reports working in a 
generator room and serving in a 40 mm gun mount during 
combat.  

In addition, the August 2005 VA examination of the veteran 
stated he did not have tinnitus; however, he testified that 
he did currently have tinnitus that came and went.  

The Board notes that in McClain v. Nicholson the Court held 
that the requirement of the existence of a current disability 
is satisfied when a veteran has a disability at the time he 
files his claim for service connection or during the pendency 
of that claim, even if the disability resolves prior to 
adjudication of the claim.  McClain v. Nicholson 21 Vet. App. 
319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (F.3d 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

Accordingly, the RO should arrange for the veteran to undergo 
a VA examination in order to obtain definitive medical 
opinion as to whether the tinnitus is due to noise exposure 
or other event or incident of his service.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this remaining matter is hereby REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the claimed 
tinnitus.  The entire claims file must be 
made available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his review of the case, the VA 
examiner should opine as to whether it is 
at least as likely as not that the 
veteran has a current disability 
manifested by tinnitus that is due to an 
event or incident of his service, 
including the reported noise exposure 
therein.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues of service connection should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


